Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-3-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9-10, 13, 16-20 are rejected under 35 USC 102(a)(2) as being anticipated by Lee et al. (hereinafter “Lee”, US Patent Publication 2016/00094501 A1).

As per claims 1, 19-20, Lee discloses A method, system, and non-transitory computer-readable storage medium comprising: 


Receiving, via the search tool, a first user input comprising key terms associated with a video that the first user is interested sharing (paragraphs [0150-151, 0155], Keywords associated with a video are searched to generate a link for access to the video); 

Generating, using the hardware processor, a first set of data associated with the group messaging session based on the key terms, wherein the first set of data is generated to include first user activity data and to exclude second user activity data, wherein the first user activity data is inaccessible to the second user and indicates content consumed by the first user, and wherein second user activity data is inaccessible to the first user and indicates content consumed by the second user (paragraphs [0055, 0065-66], Database stores service/content use histories of users.  This includes conversation history, video watched by user, liked videos, bookmarked videos, shared videos, etc. for each user); 

Identifying a set of video items provided by a media provider based on the first set of data (paragraphs [0078, 0083]).  


identifying a subset of the set of video items based on the second set of data (paragraphs [0069, 0071]); 
updating the graphical user interface in which the subset of the set of video items are available for selection by the first user for sharing in the group messaging session (paagraphs [0069, 0071]).

As per claim 6, Lee discloses The method of claim 2, further comprising receiving a second user input comprising a video item selected by the first user from the subset of video items in the graphical user interface for sharing in the group messaging session (paragraphs [0083, 0095]).  

As per claim 7, Lee discloses The method of claim 2, further comprising determining first affinity scores for respective video items in the set of video items based on the second set of data, wherein the first affinity scores reflect an inferred degree of affinity the second user has for the respective video items in the set of video items (paragraphs [0069, 0078]).

As per claim 9, Lee discloses The method of claim 7, further comprising ranking the video items in the set of video items based on their respective first affinity scores, and wherein the subset of video items is further recommended based on their respective rankings (paragraphs [0071, 0078]).  

As per claim 10, Lee discloses The method of claim 7, further comprising ordering the video items in the set of video items or the subset based on their respective first affinity scores (paragraphs [0069, 0120]).

As per claim 13, Lee discloses The method of claim 1, further comprising determining second affinity scores for respective video items in the set of video items, wherein the second affinity scores reflect an inferred degree of affinity the first user has for the respective video items in the set (paragraphs [0071, 0078]).

As per claim 16, Lee discloses The system of claim 13, further comprising ranking the video items in the set of video items based on the second affinity scores associated therewith, wherein video items with higher affinity scores are ranked higher than video items with lower affinity scores, and wherein the recommendation is further based on their respective rankings (paragraphs [0069, 0078]).  

As per claim 17, Lee discloses The method of claim 1, wherein the first set of data includes key words associated with a topic of the messaging session, and wherein the processor is further configured to analyze text shared in the messaging session to determine the key words (paragraphs [0150-151, 0155]).  

.

Allowable Subject Matter
Claims 3-5, 8, 11-12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 3, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457